DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant ton 5/27/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has amended claims 18-19. There is not any claim being added into or canceled from the application. The pending claims are claims 1-19 which claims are examined in the present office action.
Response to Arguments
Regarding to the objections to claims 18-19 set forth in the office action of 3/28/2022, the amendments to the claims as provided in the amendment of 5/27/2022 and applicant's arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the mentioned objections to the claims 18-19.
Allowable Subject Matter
5.         Claims 1-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The optical filter as recited in the present independent claim 1 and the method of manufacturing an optical filter as recited in the present independent claim 10 each is allowable with respect to the prior art, in particular, the US Publication Nos. 2014/0158982 and 2011/0044026 and the US Patent No. 8,884,509 by the limitations of the optical filter as recited in the features thereof “the optical filter comprises …are located” as recited in claim 1 on lines 8-26 and in claim 10 on lines 9-27. While the combined product from the mentioned references discloses an optical filter having a plurality of regions which each comprises a plurality of channels; however, the combined product provided by the mentioned references does not disclose that the optical filter comprises a plurality of regions wherein the regions have the features thereof “the channels … the first color” as recited in claim 1 on lines 11-21 or claim 10 on lines 12-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872